--------------------------------------------------------------------------------

Exhibit 10.4



Execution Version


FIRST AMENDMENT
TO THE
2014 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR
JERRY L. OCHELTREE


August 31, 2018


WHEREAS, effective January 1, 2014, Carolina Trust Bank (the “Bank”), a North
Carolina banking corporation entered into a Supplemental Executive Retirement
Plan Agreement (the “Agreement”) with Jerry L. Ocheltree (the “Executive”); and


WHEREAS, pursuant to Subparagraph XIV (C) of the Agreement, the Agreement may be
amended by the mutual written consent of the Executive and the Bank; and


WHEREAS, the Bank and the Executive desire to amend certain provisions of the
Agreement to harmonize such provisions with the terms of the 2018 Supplemental
Executive Retirement Plan Agreements entered into between the Bank and the
Executive; and


WHEREAS, the Bank and the Executive further desire to freeze any future accruals
under the Agreement as of the date hereof and instead to accrue a benefit for
the Executive under the 2018 Supplemental Executive Retirement Plan Agreement
between the Bank and the Executive; and


WHEREAS, the Bank and the Executive do not intend any of the amendments to the
Agreement contained herein to be “subsequent changes in time and form of
payment” (within the meaning of Treasury Regulations Section 1.409A-2(b)) of any
benefit available to the Executive under the current terms of the Agreement; and


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank agree as follows.




1.
Subparagraph IV (A) is deleted in its entirety and is replaced with the
following Subparagraph IV (A):





A.
Retirement Date:



The Executive’s Retirement Date is the date on which the Executive attains
Normal Retirement Age (as defined in Subparagraph IV (B) below).




2.
Subparagraph IV (E) is amended to add new Subparagraphs IV (E)(vii) and (viii)



(vii)       removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or


Page 1 of 2

--------------------------------------------------------------------------------

Execution Version


(viii)      the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or




3.
The first sentence of Subparagraph V is deleted in its entirety and is replaced
with the following:



“Effective as of September 1, 2018, the Bank will cease to annually accrue any
amounts within a liability retirement account on behalf of the Executive and
will freeze any future accruals. The accrued liability in the Executive’s
liability retirement account as of September 1, 2018, shall be annually credited
with earnings at a rate approved by the Bank’s Compensation Committee by the end
of the preceding calendar year, or such other rate as the Plan Administrator
shall determine in its sole discretion, from time to time.”


IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this First Amendment to the 2014 Supplemental Executive Retirement Plan
Agreement for Jerry L. Ocheltree as of the date first written above.


EXECUTIVE:
 
BANK:
         
/s/ Jerry L. Ocheltree
 
/s/ Edwin E. Laws
 
By:
Jerry L. Ocheltree
 
By:
Edwin E. Laws
 
Title:
President and CEO
 
Title:
EVP and CFO
 





Page 2 of 2

--------------------------------------------------------------------------------